DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Non-Responsive RCE Amendment
The amendment filed on December 13, 2021 presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered.  The presented claims are not readable on the elected invention for at least the following reasons.  
Claims 27-37, 39-43, 46 and 47 have been amended to change all of said claims from being drawn to Group I, a medical device for implantation in a knee joint of a human patient, to being drawn to Group II, a surgical method of implanting a medical device.  See Restriction Requirement mailed October 30, 2014 and Response to Restriction Requirement received December 11, 2014.  Applicant has received an action on the merits for the Group I elected invention.
Newly presented independent claim 48 is directed to non-elected embodiment Species J- embodied in Figures 19A-19D (see Restriction Requirement mailed October 30, 2014).  In the Response to the Restriction Requirement received December 11, 2014, Applicant has elected Specie M-embodied in Figure 22- without traverse.   
Conclusion
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCIA L WATKINS/Primary Examiner, Art Unit 3774